NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

CHRISTOPHER O. SMITH,                        )
                                             )
      Appellant,                             )
                                             )
v.                                           )      Case No. 2D16-5333
                                             )
STATE OF FLORIDA,                            )
                                             )
      Appellee.                              )
                                             )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney and Glenn T.
Shelby, Judges.

Howard L. Dimmig, II, Public Defender, and
Joanna Beth Conner, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


           Affirmed.




LaROSE, C.J., and MORRIS and ATKINSON, JJ., Concur.